Fourth Court of Appeals
                                San Antonio, Texas
                                     October 17, 2016

                                   No. 04-15-00271-CV

               IN THE ESTATE OF JOHNNIE MAE KING, DECEASED,

                     From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2001-PC-1263
                          Honorable Kelly Cross, Judge Presiding


                                      ORDER

       Appellant Rowland Martin has filed a Preliminary Motion for Rehearing and Motion for
Extension of Time to File Supplemental Motion for Rehearing. Appellant’s motion is DENIED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court